Citation Nr: 0726043	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Although correspondence between the veteran and the RO 
addressed a request for a personal hearing, the Board 
interprets the veteran's April 2006 letter as a withdrawal of 
this request.  In a VA Form 9, received in February 2007, the 
veteran indicated that he did not want a hearing.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2. The evidence of record does not demonstrate a psychiatric 
disorder was manifest during active service, was manifest 
within the first post-service year, or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in May 2004.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2007.  Adequate opportunities to submit evidence and request 
assistance have been provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2006).  The Board notes that the veteran stated he 
had received treatment during his active duty at Ft. 
Wainwright, Alaska.  The RO requested and received all 
available service medical and personnel records maintained by 
the service department.  They included no record of any 
pertinent treatment at Ft. Wainwright.  In an April 2005 
letter a psychiatrist from the clinic at Ft. Wainwright 
stated that the clinic had no records concerning the veteran.  
In response to the veteran's request for assistance, the RO 
submitted additional requests for information to the medical 
facility at Ft. Wainwright in March 2006, June 2006, 
September 2006, and November 2006.  In a November 2006 
statement the Ft. Wainwright clinic reiterated that no 
records existed concerning the veteran.  The veteran's DD 214 
indicates he received a hardship discharge for dependency.

Although the veteran contends that his service records are 
incomplete, the Board finds that further attempts to obtain 
additional evidence would be futile.  The Board also finds 
the available medical evidence is sufficient for an adequate 
determination of the issue addressed in this decision.  The 
evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service and a VA 
medical examination is not required.  See 38 C.F.R. § 
3.159(c)(4).  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  VA law provides 
that a veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

VA regulations provide that in the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  VA 
General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

VA regulations also provide that where a veteran served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background

In this case, service medical records show that upon 
enlistment examination in March 1983 a normal clinical 
psychiatric evaluation was provided.  In his report of 
medical history the veteran checked boxes stating that he did 
not have nervous trouble, depression, or excessive worry.  He 
also indicated that he had not previously been treated for a 
mental disorder.  The available service medical records are 
negative for complaint, treatment, or diagnosis for any 
psychiatric disorder.

Private medical records show the veteran entered the H.V.M. 
Hospital in July 2002.  He related that he had heard voices 
since his childhood.  It was recorded that the veteran had 
chronic paranoid schizophrenia with no mention of etiology.  
In March 2003 the veteran was evaluated by G.C., Ph.D.  
Following his evaluation of the veteran, the 
neuropsychologist diagnosed paranoid schizophrenia.

The veteran filed a claim for Social Security Administration 
(SSA) disability benefits in December 2002.  SSA doctors 
found that the veteran had paranoid schizophrenia and awarded 
him benefits dating from June 2002.  In making their 
determination, SSA evaluated the opinions from H.V.M. 
Hospital and Dr. G.C.

In his February 2005 VA Form 9 the veteran asserted, in 
essence, that his present psychiatric disorder had existed 
since childhood and was aggravated by active service.  In 
statements received in November 2005 the veteran's sister, 
S.M., and an acquaintance, S.B., spoke of the perceived 
changes in the veteran upon his return from active service.  
In July 2006, August 2006, and October 2006 the veteran 
submitted numerous news articles, none of which addressed the 
veteran or his specific claim.

Analysis

Based upon the evidence of record, the Board finds that there 
is no medical evidence demonstrating that the veteran's 
present paranoid schizophrenia was manifest during service.  
There is no competent evidence of a pre-existing psychiatric 
disorder having been aggravated during active service and no 
evidence of treatment for many years after leaving service.  
The Board also finds that the paranoid schizophrenia cannot 
be presumptively service connected as it was not manifest for 
approximately eight years after the veteran left active duty.

While the veteran may sincerely believe his paranoid 
schizophrenia was incurred or was aggravated as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Board observes that as lay persons S.M and 
S.B. are competent to comment on their observations of the 
veteran.  The statements of the veteran, S.M., and S.B., 
however, as to his behavior during and immediately after 
service were provided many years after the fact and are 
considered to be of little probative value.  These statements 
are not competent evidence and do not establish the onset of 
a psychiatric disorder either before or during active 
service.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


